Citation Nr: 1703805	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-11 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for pain in the muscles of the left leg.  

2.  Entitlement to service connection for traumatic arthritis of the right talonavicular joint, to include as secondary to the service-connected pes planus.  

3.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected pes planus.  

4.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected pes planus.  

5.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected pes planus.  

6.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected pes planus.  



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from March 1977 to June 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  A transcript is of record.  

In February 2015, the Board reopened the previously denied claims for service connection for traumatic arthritis of the right talonavicular joint, right knee pain, low back pain, and pain in the muscles of the left leg and remanded them, as well   as claims for service connection for disorders of the left knee and left ankle, for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Veteran submitted additional evidence directly to the Board in November 2016, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2016). 


FINDINGS OF FACT

1.  A current diagnosis related to the claimed pain in the muscles of the left leg is not of record. 

2.  There is clear and unmistakable evidence showing that the Veteran had traumatic arthritis of the right talonavicular joint that preexisted his period of active duty service. 

3.  The preexisting traumatic arthritis of the right talonavicular joint temporarily symptomatic during service, but there is clear and unmistakable evidence showing that the Veteran's traumatic arthritis of the right talonavicular joint was not aggravated by service.  

4.  The probative evidence weighs against a finding that the Veteran's traumatic arthritis of the right talonavicular joint is caused or aggravated by service-connected pes planus.  

5.  The probative evidence weighs against a finding that the Veteran's left ankle, bilateral knee, and low back disorders had their onset during active duty service or within one year of the Veteran's June 1978 discharge from active duty service; that they are related to such service; or that they are caused or aggravated by the service-connected pes planus.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for pain in the muscles of the left leg have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for traumatic arthritis of the right talonavicular joint have not been met.  38 U.S.C.A. §§ 1131, 1132, 1137, 5107           (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

6.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in August 2010, September 2010 and January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens    v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  More specifically, additional VA medical records and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries     v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v.     West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear   and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A.    §§ 1113, 1132, 1137 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the § 1132 presumption, the claim is one for service connection, not aggravation.  Id.   

A pre-existing disease or injury will be found to have been aggravated by service  only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320,   323 (1991).  A temporary or intermittent flare-up of a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Service connection may also be established for disability which is proximately    due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless   the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for traumatic arthritis of the right talonavicular joint, pain in the muscles of the left leg, and disorders of the right and left knee, low back, and left ankle.  

The Veteran originally sought entitlement to service connection for joint disease, traumatic arthritis of the right talonavicular joint, right knee pain, lower back pain, and pain in the muscles of his left leg in July 1978, asserting that his problems began in early April 1977 and that when seeking medical help, he was told nothing was wrong.  See VA Form 21-526.  

In an August 2010 VA Form 21-526, the Veteran reported that he began to have severe pain and swelling in his left ankle during service, and went to the military doctors and was finally diagnosed with talonavicular joint problems on the top of his foot.  He was told it would put him out of service and that the review board doctor told him that it was not caused, but was aggravated by military service.    The Veteran asserted that he suffered with this problem from the beginning of his training and that he still suffered today.  

In a September 2010 VA Form 21-4138, the Veteran reported that he started experiencing severe pain and swelling in his left ankle about two weeks after training, and that it was sometimes difficult to lace his boots due to severe swelling.  The Veteran indicated that he reported this to his drill instructor and was told that he could report to sick bay, but that he might be held back in training, and that if he could, to try and bear the pain and finish boot camp because it would be better to report to the doctor when he reached his first duty station.  The Veteran asserted that after reaching his first duty station, he was able to see a doctor and was told it was a simple sprain that would heal with time.  The Veteran contends that the pain and swelling worsened and after a couple trips to sick bay and several months later, he was allowed to see an orthopedic doctor, who took x-rays and told the Veteran he had severe calcium deposits on the left talonavicular joint.  The Veteran indicates that he was told by the doctor that he could remove the calcium deposits, but they would return in time, and that the Veteran had probably twisted or sprained his ankle during all the running and marching, which had probably led to the start of  the calcium deposit.  The Veteran was further told by the doctor that whenever      he moved his foot, the bone and calcium were striking each other.  The Veteran contends that over the years after his discharge, he had had problems with his ankle, and that he was discharged three months after the orthopedic doctor found out what was wrong with his ankle.  He also reported that his knees had been giving him a lot of problems for several years and that he had been told he would need a total knee replacement.  

In a March 2011 VA Form 21-4138, the Veteran asserted that he had no falls or injuries four months prior to enlistment and when questioned upon enlistment regarding any surgeries or injuries, he informed the military that he had an appendectomy at the age of nine after falling from a tree and landing on his back, which caused his appendix to rupture.  The Veteran denied that his legs were injured during this incident.  

The Veteran reasserted in a June 2011 VA Form 21-4138 that he never injured      his right foot or ankle before service.  He also reported that he did not sustain an injury in the military that caused his conditions, but did not see how service did      not aggravate them because he started having pain and swelling in his joints during service.  The Veteran contends that the changes in his lower extremities must have occurred in 1977 and 1978, when he was in the military.  

The Veteran's sister reported that he never had any injuries or problems with his legs, ankles or feet prior to his military enlistment.  She also reported that at the age of nine, he fell out of a tree and landed on his back, but did not cause any damage to his legs or feet.  See March 2011 letter from S.C.B.  

The Veteran's mother reported that he never had any problems with his legs or ankles all through school and up to the time he joined the military.  She further asserted that the Veteran only had these problems while he was in boot camp and had had problems since leaving the military.  See June 2011 letter from V.B.  

In an October 2012 letter, J.S. reported that he witnessed the Veteran having problems with his ankles and knees when they worked together, and that Veteran told him that he had had trouble with his ankles and knees ever since service.  In an undated letter, K.S. reported that he had known the Veteran for 20 years and that he had always seen him having problems with his ankles, legs and knees.  

In a June 2013 VA Form 21-4138, the Veteran's representative reported that the Veteran contends that he fell from a tree when he was nine years old.  He fell    about eight feet, knocking the wind out of him.  There were no injuries at that time.  Approximately a year later, the Veteran had appendicitis and had his appendix removed.  The Veteran lived in a rural area living the life of a normal child playing sports, riding bikes, playing, and doing household chores.  The Veteran did not suffer from any orthopedic conditions until after enlistment into the Marine Corps and it is their assertion that all of the Veteran's claimed issues are a result of service.  

The Veteran testified in November 2014 that during boot camp at Camp Pendleton, California, he was running on the beaches with heavy packs and rifles on, when a couple of guys in front of him tripped, which caused him to trip, which caused others to trip over him, twisting his leg.  The Veteran testified that his legs started swelling and stayed swollen, so he told his drill sergeant, who informed him his training would stop if he went to sick bay and advised him to lace his boots as tight as he could, suck it up and see a doctor when he got to his first permanent duty station.  In regards to the pre-service injury when he fell out of a tree, the Veteran testified that he landed on his back on a pile of leaves, and that he went about doing what he was doing but that approximately three months later, he started having pain in his side and they eventually removed his appendix.  He denied the use of crutches before service.  The Veteran also raised the issue of service connection for his knees and low back as secondary to his service-connected bilateral pes planus.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with right ankle talonavicular traumatic arthritis; degenerative disc disease of the lumbar spine; bilateral knee osteoarthritis; and left ankle osteoarthritis.  Accordingly, the first criterion for establishing service connection regarding those claims has been met.  The question becomes whether any of these conditions are related to service or service-connected pes planus.

Service treatment records reveal that the Veteran's spine and lower extremities were clinically evaluated as normal at the time of a February 1977 induction examination, and the Veteran denied a medical history of leg cramps; broken bones; arthritis, rheumatism or bursitis; bone, joint or other deformity; lameness; recurrent back     pain; "trick" or locked knee; and foot trouble.  See reports of medical examination    and history.  

The Veteran was seen in July 1977 with complaint of pain in both feet for four months.  The pain was present when the Veteran ran or walked and physical examination showed possible pes planus.  A podiatry consult was placed due to provisional diagnosis of bilateral pes planus.  In another July 1977 record, it was noted that the Veteran complained of pain and swelling in both ankles for four months, and that he reported spraining both ankles four months prior without treatment.  Objective examination revealed a small amount of edema on both ankles.  The left knee was within normal limits.  The assessment was muscle strain/bilateral pes planus.  The Veteran was sent to podiatry for evaluation and treatment.  

The Veteran was seen by podiatry later that same month.  It was noted that he pointed from his knees down; that there was acute tenderness of the right medial and lateral leg and ankle and plantar arch area.  It appears there were no problems on the left.  The Veteran reported swelling in a general pattern over the ankles.        It was noted that the left was flexible and that the Veteran guarded all range of motion on the right ankle, subtalar and midtarsal.  No edema was noted.  X-ray    was reported within normal limits and there was no evidence of previous stress reaction.  It appears a notation of "mild T-N lip R&L" was made.  It was also   noted the Veteran had first degree pes planus, but that this would not account for the acute nature of his symptoms.  There was no point in support prescription at that time as he would have to tolerate plantar pressure to wear them.  The impression was "myalgia and tenosynovitis and fasciitis are possible sources of various subjective complaints.  Supports at ankle can produce acute tenderness, but should show some edema.  Another possibility is that no local pathology exists."  It was recommended that the Veteran not run, march, or stand for prolonged periods for two weeks.

The Veteran was seen for follow up for both ankles on August 8, 1977, at which time there was objective evidence of a small amount of edema on both ankles      and pain in extreme ranges of motion.  The assessment was history of old trauma - ligament strain.  The Veteran was seen on August 11, 1977, asking for continued light duty due to his foot condition.  It was noted that he was under the care of a military podiatrist for tenosynovitis and fasciitis, but found the physician on leave when he went to his next appointment.  Light duty was extended until August 24.  

The Veteran was seen again by podiatry on August 25, 1977, at which time he reported acute pain in the feet to the knees to the hip.  There was acute point tenderness where palpated regardless of location or proximity to previous complaints.  The examiner noted that there was now no question that he had            no local pathology.  The Veteran was found fit for duty.  

The Veteran was seen in March 1978 with complaint of reoccurring right ankle pain.  He was referred to podiatry.  When evaluated by podiatry, it was noted that right ankle pain occurred on any motion of the ankle and subtalar joint and that the pain radiated to and over the knee.  Physical examination was unchanged from the examination of last August.  In the impression section, it was noted that "may be missing something, but I have developed a rather fixed opinion as to the nature of his problem.  Suggest Ortho consult if further opinion needed."  

An April 6, 1978, health record indicates that there was objective evidence of a small amount of ankle edema and that range of motion was poor.  There was no pain upon palpation at that time and the Veteran stated that the pain seemed to have moved up from the ankle to his lower back.  Range of motion of the back was noted to be limited.  

An orthopedic consult was conducted on April 11, 1978.  It was noted that the Veteran had a history of fall as a youth to foot (from tree) with no further distress until boot camp, when he had pain and swelling with physical training.  He complained of swelling with pain and inability to invert and evert his foot.  The examiner noted mild swelling at the medial-dorsal midfoot with subcutaneous crepitus and marked peroneal spasms with attempted inversion of the foot.  Plantar dorsiflexion was full with aches and pain.  A May 1978 right foot x-ray showed that the ankle was within normal limits, but there was some roughening of the anterior superior aspect of the talus, as well as the superior aspect of the navicular.  It was noted this was probably post-traumatic in origin.  The examination was otherwise within normal limits, with no evidence of coalition.  

A May 1978 Medical Board Report documented that the Veteran was evaluated as an outpatient at Naval Regional Medical Center, Camp Pendleton, California, for right foot pain; that he reported as a youth falling from a high distance, leading to a minor injury of his right foot; and that after an acute distress period, the distress relented  and the Veteran was pain free and fully active in the intervening years.  It also documented that the Veteran reported with boot camp training, he began to notice   the onset of insidious aching pain in his right foot.  Now with any motion of the    ankle and with weight bearing, he noted distress throughout the foot.  Distress was moderately severe at all times and was incapacitating.  He was seen for evaluation     of this distress.  Physical examination revealed mild swelling at the dorsal medial midfoot with mild subcutaneous crepitus, marked perineal spasm with attempted inversion of the foot, and complaints of pain with attempted inversion of the foot.  The Veteran showed full active dorsiflexion and plantar flexion (talonavicular motion) but only a jog of subtalar motion.  The skin circulation and sensation         were intact.  X-ray examination of the right foot showed spondylitic spurring with overgrowth at the dorsal lip of the talonavicular joint, right foot.  The remainder of   the joints appeared within normal limits.  It was the Medical Board's opinion that the Veteran was unfit for full duty.  The Veteran was medically discharged for traumatic arthritis of the right talonavicular joint.  The report concluded that the disability was neither incurred in, nor aggravated by, a period of active military service, and that    the diagnosis existed prior to entry (EPTE).  See also June 1978 report of medical examination.  

The post-service medical evidence of record in this case consists of private treatment records and several VA examination reports.  

The Veteran was seen for initial evaluation at Mountain Comprehensive Health Corporation in April 1997 with complaint of left knee pain.  He reported that his   left knee had hurt off and on for years and that while in the military, he was told    he had some calcifications in his ankle and perhaps his knee.  The assessment was questioned early degenerative disease.  X-rays were ordered, which contained an impression of small joint effusion with mild osteoarthritis.  

The Veteran underwent initial evaluation at Jenkins Community Hospital Physical Therapy Clinic in July 2003 due to diagnosis of chronic low back pain.  He reported that his pain began about four years prior and he noticed that he had increased pain with lifting at work.  The assessment was signs and symptoms consistent with arthritis of the lumbar spine and spondylosis.  

The Veteran underwent MRI of the lumbar spine in August 2003 at Appalachian Regional Healthcare Whiteburg.  The impression was degenerative disc disease at multiple levels; central disc herniation at L4-5 with narrowing of the neural foramen on both sides due to a diffuse annular bulge.  

The Veteran underwent initial evaluation at Jenkins Community Hospital Physical Therapy Clinic in December 2005 due to diagnosis of bilateral knee pain that onset three years prior.  The onset of pain was insidious.  Observation indicated that he had Osgood-Schlatters knots on the bilateral knees, left worse than right.  The assessment was signs and symptoms consistent with bone spurs and arthritis of      the bilateral knees, left worse than right.  

X-rays of the right and left knee were taken in June 2010 through Mountain Comprehensive Health Corporation.  The right knee impression was degenerative changes with calcific density at the posterior aspect of the knee joint.  The left knee impression was degenerative changes more marked in the left knee compared to the right.  An August 2010 MRI of the left lower extremity contained an impression of moderate to severe osteoarthritis and moderate to large joint effusion.  The anterior and posterior cruciate ligaments were intact; however, there were severe meniscal tears, especially medially.  

The Veteran was seen at Pikeville Medical Center in September 2010 due to chief complaint of bilateral knee pain.  He stated he had had pain in both knees for several years, with the left being much more painful than the right.  He stated he had had pain in his left knee for probably more than 10 years and that he noticed some stiffness in his left knee for probably three to four years.  He denied any injuries.  The bilateral knee x-rays taken in August 2010 were reviewed and the Veteran was diagnosed with bilateral knee osteoarthritis.  After a long discussion, the Veteran felt that he wanted to consider total knee replacement, but wanted time to think about it.  

The Veteran underwent a VA joints examination in December 2010, at which time his claims folder was reviewed.  It was noted that the Veteran was claiming service connection for right ankle traumatic arthritis while on active duty in the Marines and that he was actually medically discharged with that diagnosis.  He was also claiming left ankle pain and possible arthritis from his abnormal gait due to his   right ankle.  He denied any specific injuries while in service.  A prior medical history of bilateral pes planus was noted.  The Veteran was also claiming his left knee osteoarthritis development is from his right ankle traumatic arthritis.  He denied any specific injuries while on active duty.  X-ray of the left ankle contained an impression of no soft tissue swelling medial or lateral malleolus; medial and lateral malleolus appeared normal; minimal spurs anterior and posterior tibia at     the talotibial joint on lateral view consistent with early osteoarthritic change and consistent with age; and large 3.5 cm long retrocalcaneal spur which could well    be symptomatic tiny plantar calcaneal spur.  X-ray of the left knee contained an impression of significant medial joint space narrowing with subchondral sclerosis and some irregularity essentially of the medial tibial plateau; moderate medial   joint spurs; widening of the lateral joint space; severe osteoarthritic changes patellofemoral compartment with posterior and anterior spurring of the patella; calcifications in the posterior joint space possible loose bodies versus synovial osteochondromatosis; joint effusion; and changes sufficiently severe in the knee to pose possible difficulty at the ankle joint.  The Veteran was diagnosed with left ankle pain suspect osteoarthritis; and left knee pain osteoarthritis.  

The examiner stated that review of previous active duty records reveal the Veteran was discharged for traumatic arthritis left ankle and claimed his left knee condition is related to his left knee traumatic arthritis.  It was the examiner's medical opinion that the Veteran is service-connected for his left ankle traumatic arthritis and was actually discharged medically for this diagnosis.  He currently suffers from left knee degenerative joint disease, which is as least as likely as not related to or caused by his previous traumatic arthritis of his left ankle affecting or causing a compensatory developed gait over many years.  It is also more likely as not that his ongoing pain and arthritic changes in his left ankle is related to his service-connected left ankle traumatic arthritis condition.  His retrocalcaneal spur is also more likely as not to be related to his overall compensatory gait related to his left ankle traumatic arthritis condition.  

In a February 2011 addendum, the December 2010 VA examiner stated the    Veteran was in fact medically discharged due to his right ankle condition, which was found to be traumatic arthritis of the talonavicular joint, which had occurred from dropping out of a tree as a child.  The examiner noted that the Veteran served approximately 13 months before being medically boarded in May 1978 at the age  of 22.  The examiner could not find evidence of any particular treatments for trauma he sustained to his left ankle and left knee.  The examiner noted the Veteran was 55 and recent x-rays revealed osteoarthritis of the left knee with osteochrondromitosis as well as left ankle osteoarthritic changes more consistent with age.  It is the examiner's medical opinion that his current arthritis involving his left knee and     left ankle is less likely as not influenced or caused by his prior service connected training or treatments.  

The RO requested another addendum to the December 2010 VA examination, which was provided in July 2012.  The December 2010 VA examiner reported that review of medical records finds evidence of pre-existing traumatic arthritis of       the talonavicular joint of the right ankle joint caused from a fall occurring from a high distance during the Veteran's childhood.  This information was not revealed during his entrance history and physical exam.  Review of the claims folder revealed that the Veteran received a Medical Evaluation Board due to his pre-existing non-disclosed right ankle injury and was medically discharged from the Marines.  The examiner noted that the Veteran was evaluated for swelling and pain in both ankles on July 15, 1977, without having a specific cause or related injury; that he was treated for bilateral ankle strains and referred to podiatry for evaluation and eventually found to have right ankle traumatic arthritis, which he admitted to falling from a high distance as a child.  The examiner further noted that although he was seen on multiple occasions for bilateral ankle, knee and back pain, there was  no evidence of specific injuries while he was on active duty.  It was the examiner's medical opinion that his chronic bilateral ankle, knee and low back pain conditions are not related to in-service injuries and that most likely all are related to his pre-existing non-service connected right ankle traumatic arthritic condition.  

The February 2011 and July 2012 addendum opinions as they pertain to the left ankle, bilateral knee, and low back claims are afforded high probative value as they are based on review of the medical evidence specific to this Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Veteran was referred to Jackson Foot and Ankle Clinic in February 2014 for second opinion in regards to his right foot pain.  The Veteran reported that he injured his right foot between March and June 1978 during military basic training but did not see a military doctor until July.  He finished and continued with a trucking career and reported his right foot started hurting gradually throughout the years.  The Veteran indicated that he was unsure if the injury could have caused it.  The Veteran was assessed with equinus contracture of the ankle and osteoarthritis of foot joint.  The Veteran was told by the examiner that the examiner could not be certain if his right foot pain was due to the prior injury, at which time the examiner noted that s/he had not treated the Veteran and did not have the foot x-ray from the 1970s to review.  

In an August 2014 letter from Dr. B.T. at Mountain Comprehensive Health Corporation, it was reported that the Veteran had been a patient for the past three years.  Dr. T. reported that secondary to the Veteran's service-connected flatfeet, he had alteration in gait over the last several years with increase in knee, hip and back pain.  Dr. T. felt that all of these were connected to his time during service and the development of flatfeet.  As no rationale for the opinion was provided, it is not afforded any probative value.  Id.  

The Veteran was seen at Jackson Foot and Ankle Clinic in August 2014.  It was noted he had brought in an x-ray for review.  In the discussion section, it was noted the x-ray was reviewed and it showed left foot degenerative joint disease changes  of the first metatarsophalangeal joint and enthesopathy of the posterior calcaneus and right foot degenerative joint disease of the first metatarsalphalangeal joint and significant degenerative joint disease of the talonavicular joint and calcaneal spur bilateral foot with decreases in medial arch changes.  It was noted that with right flatfoot deformity that alters the mechanic alignment of the foot, which will cause joint adaptation and leads to degenerative joint disease changes in the long term.    In this Veteran's case, his right flatfoot has resulted in severe degenerative joint disease of the talonavicular joint that will required a procedure to provide more  pain relief.  It was noted that the Veteran reported working in a factory between 1984 and 1987 and as a truck driver between 1989 and 2001 and that even through repetitive walking, using the right foot can also lead to degenerative joint disease and that osteoarthritis is usually more diffuse in nature instead of associated with one particular joint, which in this patient was the talonavicular joint sagging from flatfoot deformity.  This opinion did not consider the evidence during active duty service showing that the Veteran's traumatic arthritis of the right talonavicular joint prior to his June 1978 discharge that was attributed to a fall from a tree as a child.  As such, it is not afforded any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).

The Veteran underwent a VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ), an ankle conditions DBQ, and a back (thoracolumbar spine) conditions DBQ in March 2014, which were all conducted by the same examiner.  The Veteran's electronic records were reviewed.  He was diagnosed with right and left knee degenerative joint disease; right ankle talonavicular traumatic arthritis (possible traumatic loss of arch (i.e., flat foot deformity)), which the examiner incorrectly identified as a service-connected condition; bilateral ankle degenerative joint disease; degenerative arthritis of the spine; and intervertebral disc syndrome.  

During the March 2014 DBQs, the Veteran indicated that he first injured his right ankle/foot from a fall from a tree as a child.  The Veteran stated that he made a full recovery by the time of enlistment.  The Veteran reported that the initial symptoms in service began in 1977.  He reported that this injury occurred as a result of twisting injury to the right ankle while running in formation with a full field pack in basic training.  The Veteran reported that the onset of the chief complaints occurred while on active duty.  The active duty injury was documented in the service treatment record.  The Veteran received no treatment in service, but was examined in service to document the injury.  The Veteran reported he eventually returned full and unrestricted active duty.  The Veteran reported that the above injury symptoms never completely resolved.  The examiner reported that review of the Medical   Board Report indicated that the Veteran was unfit for duty because of traumatic arthritis of the right talonavicular joint and that the injury occurred prior to induction and "was neither incurred in, nor aggravated by active military service."  

The Veteran reported that after discharge, he continued to experience increasing pain and loss of motion and function of the right ankle.  Later, he began to experience associated left ankle pain and loss of function.  The Veteran asserted that the   etiology for the left ankle pain was the result of an altered compensatory gait          (i.e., proportionally increased weight bearing on left ankle to alleviate the service connected right ankle pain).  The Veteran was treated non-operatively after discharge from the service for the ankles.  In regards to his knees, the Veteran reported that after discharge, he experienced the progressive onset of bilateral knee pain in 1979-1980 with no acute traumatic etiology.  The Veteran was treated non-operatively and indicated that the knee complaints occurred after service, but were not job related.  The Veteran noted the onset of thoracolumbar spine pain with bilateral referred       thigh pain after discharge.  He stated that the initial symptoms of back pain began     in 1983 in the low back.  The Veteran reported that this injury occurred as a result     of progressive onset with no acute traumatic injury.  The Veteran was treated non-operatively and indicated that the back injury was not job related after discharge.  The March 2014 VA examiner specifically noted that both the history and supplemental information were read and re-read back to the Veteran (multiple times) to verify accuracy and the Veteran confirmed the accuracy of both the history and supplemental information.  

The March 2014 VA examiner reported that imaging studies of the right knee contained an impression of mild to moderate degenerative features with progression from previous; a tendon attachment spurring; synovial chondromatosis; and suprapatellar effusion.  Imaging studies of the left knee contained an impression      of significant medial joint space narrowing with subchondral sclerosis and some irregularity essentially of the medial tibial plateau; moderate medial joint spurs; widening of the lateral joint space; severe osteoarthritic changes patellofemoral compartment with posterior and anterior spurring of the patella; calcifications in the posterior joint space possible loose bodies versus synovial osteochondromatosis; joint effusion; and changes sufficiently severe in the knee to pose possible difficulty at the ankle joint.  Imaging studies of the right ankle contained an impression of       7 mm bony density adjacent to the tip of the fibula, which may be related to old trauma; severe degenerative changes at the talonavicular joint with large dorsal spurs consistent with history of posttraumatic arthritis; two large retrocalcaneal spurs with associated soft tissue calcification as well is a large plantar calcaneal spur; and the medial malleolus and talotibial joint appear intact.  Imaging studies    of the left ankle contained an impression of no soft tissue swelling medial or lateral malleolus; the medial and lateral malleolus appear normal; there are minimal spurs anterior and posterior tibia at the talotibial joint on lateral view consistent with early osteoarthritic change and consistent with age; and large 3.5 cm long retrocalcaneal spur which could well be symptomatic tiny plantar calcaneal spur.  Imaging studies of the thoracic and lumbar spine contained an impression of no evidence of fracture or subluxation in the thoracic or lumbar spine with degenerative and other chronic features.  The impression specific to the thoracic spine included multilevel small to moderate-sized thoracic endplate osteophytes with preserved disk spaces.  The impression specific to the lumbar spine included multilevel small endplate osteophytes with relatively preserved disk spaces; and mild lower lumbar facet arthritis.

The March 2014 VA examiner provided several opinions.  In regards to the knees, the examiner determined that it is less likely than not that the bilateral knee degenerative joint disease is proximally related to the service connected aggravation of the pre-existing right ankle injury; rather, it is more likely than not that the etiology of the knee osteoarthritis is attributable to the developmental bilateral varus malalignment deformity.  

In regards to the right ankle, the examiner determined that it is more likely than not that the Veteran's service-connected aggravation of the pre-existing right ankle injury has resulted in a progressive disability of the right ankle.  The examiner indicated   that the increase in disability is secondary to the development and progression of talonavicular degenerative joint disease and joint instability, which is greater than might be expected with normal aging.  In regards to the left ankle, the examiner indicated that it was due to normal aging.  

In regards to the back, the examiner indicated it is less likely as not that the Veteran's complaints of back pain are proximally related to the aggravation of      the pre-existing service connected ankle injuries.  The examiner indicated that the thoracic spine disorder was related to normal aging; that the Veteran's back injury in service had not resulted in a permanent service connected back disability; that there was no scientific evidence that the low back condition is proximately due to the Veteran's service-connected ankle injuries; and that the current scientific literature indicates that multifactorial causes are the probably etiology of the Veteran's back pain.  The examiner indicated that the medical opinions were based on the history and physical examination; expertise as an orthopaedic surgeon; current imaging studies demonstrating changes; and consideration of the current relevant published literature.  The examiner specifically cited AMA Guides to the Evaluation of Disease and Injury Causation - Second Edition (2014) in providing the opinion      on the knees and back.  

At this juncture, the Board notes that the opinions provided by the March 2014 VA examiner as they pertain to the right ankle and back are not afforded any probative value, as they are based on the incorrect determination that right ankle talonavicular traumatic arthritis was already service-connected.  See Reonal, 5 Vet. App. at 461; see also Monzingo, 26 Vet. App. at 107.  

Addendums to the opinions provided during the March 2014 VA examinations were requested and obtained in April 2014.  The same examiner provided an opinion that it is less likely than not that the Veteran's complaints of left and right knee pain in service have resulted in left and/or right knee service connected condition; and that it is less likely than not that the left ankle complaints are related to any service connected injury.  As no rationale for the opinions was provided, they are not afforded any probative value.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (2008).

The Board found that the opinions offered in the December 2010 and March 2014 VA examination reports, and the February 2011 and July 2012 addendums, were unclear and/or conflicting in nature such that additional examination and opinion   (to address recently raised assertions that the conditions were secondary to service-connected bilateral pes planus) were needed.  Although VA ankle conditions,    back conditions and knees and lower leg conditions DBQs were ordered, the examinations were cancelled due to adequate medical evidence.  The same examiner who conducted the March 2014 VA examinations and provided the     April 2014 addendum provided addendum opinions in May 2015 and June 2015.

It was the VA examiner's opinion in May 2015 that the Veteran's traumatic arthritis of the right talonavicular joint can clearly not be demonstrated to exist prior to service and that it did not undergo a permanent worsening during service.  The rationale was that while the Veteran indicated that he first injured his right ankle/foot from a fall from a tree as a child, the Veteran stated that he made a        full recovery by the time of enlistment and passed the induction physical.  Given that the examiner failed to address in-service evidence specific to the right foot/ankle after the Veteran's enlistment, this opinion is not afforded any     probative value.  Id.  

With respect to the low back disability, the May 2015 examiner was of the opinion that it was not as likely as not that a low back disorder began in service or is otherwise related to service, to include complaints of back pain therein.  The rationale appears to have been cut and pasted from the March 2014 VA examination report, which the Board has determined is not probative.  

With respect to the knees, the May 2015 examiner was of the opinion that it was not as likely as not that a right and/or left knee disorder began in service or is otherwise related to service, to include complaints of knee pain therein.  The rationale cited the fact that the Veteran stated that his complaints of bilateral knee pain began in service; however the etiology of both of these knee complaints did not occur from any identified acute traumatic etiology in service such that these etiologies are not from a service-connected injuries resulting in a permanent disability attributable     to active military service.  Although identified by the examiner as a rationale in support of the opinion, the Board does not find the rationale adequate, as it does not explain the basis for the opinion, but merely reiterates the opinion that the bilateral knee disorder is unrelated to service.  Id.  The rest of the rationale appears to have been cut and pasted from the March 2014 VA examination report, which the Board has determined is not probative.  

With respect to the left ankle, the May 2015 examiner was of the opinion that it is not as likely than not that the left ankle disability is either direct service connected or proximately related to the right ankle injury.  As no rationale for the opinion was provided, it is not afforded any probative value.  Id.  

In addressing the question whether it is at least as likely as not that the Veteran's right ankle disability has been permanently worsened beyond normal progression by the service-connected pes planus, the May 2015 examiner provided an opinion that it is as likely as not the right ankle is service-connected; that it is as likely as not that the developmental pes planus had exacerbated the symptoms of the service-connected right ankle; but that it was not possible to quantify the degree of aggravation beyond the baseline level of right ankle disability.  As no rationale      for the opinion was provided, it is not afforded any probative value.  Id.  

In addressing the question whether it is at least as likely as not that the Veteran's low back disability was caused by the Veteran's service-connected pes planus, to include any gait disturbance attributable to the pes planus, or if not caused by the pes planus, at least as likely as not that the Veteran's low back disability had been permanently worsened beyond normal progression by the service-connected pes planus, the May 2015 examiner provided an opinion that the presence of pes planus had less likely than not contributed to the etiology or progression of back pain; that the back complaints are not proximately related to the pes planus condition; and that the etiology of the Veteran's back complaints are best defined by cited medical literature.  

In addressing the question whether it is at least as likely as not that the Veteran's right and/or left knee disability was caused by the Veteran's service-connected     pes planus, to include any gait disturbance attributable to the pes planus, or if not caused by the pes planus, at least as likely as not that the Veteran's right and/or left knee disability had been permanently worsened beyond normal progression by the service-connected pes planus, the May 2015 examiner provided an opinion that it    is as likely as not that the bilateral knee disabilities are proximately related to the service connected pes planus, but that it was not possible to quantify the degree of aggravation beyond the baseline level of knee disability.  As no rationale for the opinion was provided, it is not afforded any probative value.  Id.  

In addressing the question whether it is at least as likely as not that the Veteran's left ankle disability was caused by the Veteran's service-connected pes planus, to include any gait disturbance attributable to the pes planus, or if not caused by the pes planus, at least as likely as not that the Veteran's left ankle disability had been permanently worsened beyond normal progression by the service-connected pes planus, the May 2015 examiner provided an opinion that the service-connected ankle injury has more likely than not worsened pes planus symptoms but that it was not possible to quantify the degree of aggravation beyond the baseline level of pes planus disability.  The examiner appears to have confused the question, addressing the left ankle's effect on the service-connected pes planus rather than the service-connected pes planus' effect on the left ankle disability.  No probative value is assigned to this portion of the opinion.  

The June 2015 addendum report was sought for the VA examiner provide a        clear rationale as to several questions.  In regards to the rationale as to why the Veteran's back injury in service has not been proven to result in a permanent service connected back disability, the examiner wrote "PLEASE REFER TO THE DBQ BACK FOR THE SPECIFIC REASONS WHY THE BACK DISABILITY HAS NOT RESULTED IN A PERMANENT SERVICE CONNECTION BASED ON THE CURRENT SCIENTIFIC LITERATURE."  As the Board has determined that the March 2014 back DBQ is not probative, the June 2015 addendum opinion is not afforded any probative value.  As the Board has determined that the opinion provided in the March 2014 back DBQ is not probative, the June 2015 addendum opinion is not afforded any probative value.  

In regards to the rationale as to why the Veteran's left and right ankle disabilities   are less likely directly related to service, the June 2015 examiner wrote "PLEASE REFER TO THE RATIONALE PROVIDED IN DBQ ANKLE."  As the Board    has determined that the opinion provided in the March 2014 ankle DBQ is not probative, the June 2015 addendum opinion is not afforded any probative value.  

In regards to the rationale as to how the pes planus has exacerbated the symptoms of the right ankle and if the right ankle was aggravated beyond normal progression, the June 2015 examiner wrote "PLEASE REFER TO THE RATIONALE PROVIDED IN DBQ ANKLE & FOOT."  As no opinion on whether the service-connected pes planus had caused or aggravated the right ankle disorder was provided in the March 2014 ankle DBQ, the June 2015 addendum opinion is not afforded any probative value.  

In regards to the rationale as to why the Veteran's bilateral knee disabilities are proximately related to the service connected pes planus, the June 2015 examiner wrote "PLEASE REFER TO THE RATIONALE PROVIDED IN DBQ KNEES."  As no opinion on whether the service-connected pes planus had caused or aggravated the right and/or left knee disorder was provided in the March 2014 knee DBQ, the June 2015 addendum opinion is not afforded any probative value.  

In regards to the question whether the pes planus is the cause of the knee disabilities or if they were aggravated by the pes planus (and, if aggravated, with statement as to whether they are permanently worsened beyond normal progression by the pes planus), the June 2015 examiner wrote that the pes planus is not the cause of the knee disabilities, however, the pes planus has aggravated the knee disability.  As no rationale for the opinion that the pes planus had aggravated the knee disability was provided, it is not afforded any probative value.  Id.  

In regards to the rationale as to why it is determined that the left ankle was worsened by the pes planus (with request to state if the ankle was permanently worsened beyond normal progression by the pes planus), the June 2015 examiner wrote that it is more likely than not the left ankle was worsened because of the prolonged modified gait contributed by the presence of the pes planus.  

The RO sought an additional medical opinion, which was provided in September 2015.  In addressing the question of whether the Veteran's traumatic arthritis of        the right talonavicular joint clearly existed prior to service, the examiner provided     an opinion that it is as least as likely as not that the etiology and nature of the talonavicular joint degenerative joint disease related to a pre-existing condition.     The rationale was based on the examiner's determination that the Veteran's in-service recollection of his fall from a tree when he was young, during which he incurring trauma to his right foot, was credible.  The examiner acknowledged that there was        a report from the Veteran's mother that the Veteran landed on his back during the childhood incident, but pointed to the in-service right foot radiographs, which showed marked, post-traumatic degenerative changes in the right talonavicular joint, in support of the opinion that  the traumatic arthritis of the right talonavicular joint clearly existed prior to service.  The examiner also noted being in full agreement    with the in-service finding that this was probably post-traumatic in origin.  

In addressing the question as to whether the pre-existing traumatic arthritis of the right talonavicular joint underwent a permanent worsening during service (as opposed to a temporary exacerbation of symptoms), the September 2015 examiner provided an opinion that it is less likely than not that the Veteran's pre-existing traumatic arthritis of the right talonavicular joint underwent a permanent worsening during service, as opposed to a temporary exacerbation of symptoms "because of the Veteran's immediate inability to train for the Marine Corps.  As confirmed        on the 15 July 1977 Podiatry clinical note, there had been 'pain in both feet for 4 months. Pain is present when patient is running or walking'.  Physical examination (PE) shows possible pes planus, bilateral.  Therefore, it is as least as likely as not that the Veteran experienced immediate discomfort with early, basic training that limited his ability to exercise and train at a level required by the Marine Corps.  Therefore, it is LESS LIKELY THAN NOT that the traumatic arthritis of the right talonavicular joint underwent a permanent worsening during service (as opposed    to a temporary exacerbation of symptoms)."    

In addressing the question as to whether it is as likely as not that a low back disorder began in service or is otherwise related to service, to include the Veteran's complaints of back pain during service, the September 2015 examiner provided an opinion that it is as least as likely as not that the Veteran experienced immediate discomfort with early basic training that limited his ability to exercise and train at   a level required by the Marine Corps, but that it is less likely than not that the Veteran's claimed back disorder began in service or is otherwise related to service, to include his complaints of back pain therein, because of the lack of objective medically-based, clinical evidence to support diagnosis, treatment, injury and/or events associated with a back disorder while in service.  The examiner also noted that the Veteran's claimed back symptomatology began in 1983 and that the active duty and presumptive period records were silent for specific, objective medically-based, clinical evidence of a back disorder due to injury and/or event while in service.  The examiner also indicated that current objective back disorders were consistent with a normal and natural aging process.  The examiner further stated that the current medical, podiatric and orthopaedic literature lacks supportive clinical studies and strong medically-based, clinical evidence to support a nexus between flat feet and acquired osteoarthritis of the low back.  Therefore, it is less likely than not that the Veteran's pes planus foot construct related to his osteoarthritis of his low back.

In addressing the question as to whether it is as likely as not that a left ankle disorder began in service or is otherwise related to service, to include the Veteran's complaints of ankle pain during service, the September 2015 examiner provided    an opinion that it is as least as likely as not that the mild left ankle changes are consistent with a normal aging process and less likely than not related to service.   In support of the opinion, the examiner determined that the in-service left ankle complaints of mild ankle swelling were acute, self-limited and transient in nature and that the separation examination and Medical Board notes were negative for 
a left ankle condition.  The examiner acknowledged the Veteran's assertion that    the etiology for the left ankle pain was the result of an altered compensatory gait (proportionally increased weight bearing on left ankle to alleviate the service connected right ankle pain), but determined that the March 2014 VA examination report observed a normal aging process of the left ankle.  The examiner also      noted that the current medical, podiatric and orthopaedic literature was silent for medically-based, clinical evidence and studies to support a nexus between mild changes of the left ankle secondary to contralateral ankle conditions.  

In addressing the question as to whether it is as likely as not that the Veteran's right ankle disability has been permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the service-connected pes planus, the September 2015 examiner cited the May 1978 in-service x-rays of the right ankle, which showed normal ankle architecture and some roughening of the anterior superior aspect of the talus, as well as the superior aspect of the navicular, which was probably post-traumatic in origin, and the December 2010 right ankle radiographs, which showed a 7 mm bony density adjacent to the tip of the fibula.  The examiner stated that this change in the contour of the fibula was as least as likely as not consistent with an old trauma to the lateral aspect of the ankle.  Since  a bony fragment at the fibula denotes changes in the ankle joint configuration and soft tissue trauma; it is as least as likely as not that the Veteran's claimed right ankle condition related to an injury and/or event after separation.  Furthermore, the active duty records were silent for fibular trauma and/or injury to the lateral aspect of the ankle.  Therefore, it is as least as likely as not that the 7mm bony density adjacent to the tip of the fibular related to and aggravated the lateral aspect of the ankle joint and resulted in degenerative changes of the right ankle because the anatomical    soft tissue structures related to the talonavicular joint are posterior tibialis tendon, anterior tibialis tendon, and midfoot joint ligaments rather than those structures of the lateral ankle structures (peroneal longus).  Thus, it is less likely than not that the Veteran's claimed right ankle condition related to his time in military service.  The examiner also determined that it would be mere speculation to assume that pes planus architecture of the feet related to, caused and/or aggravates the right ankle because of the clear and unmistakable bony fragment at the distal fibula defines degenerative changes of the lateral ankle joint secondary to trauma unrelated to service.  Collectively, it is less likely than not that the Veteran's right ankle condition relates to, was caused by and/or has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms or aggravated)     by his service connected pes planus condition.  For these reasons, no attempt to quantify the degree of aggravation beyond the baseline level of right ankle disability was warranted.

In addressing the question of whether it is at least as likely as not that the Veteran's right and/or left knee disability was caused by the Veteran's service-connected pes planus, to include any gait disturbance attributable to the pes planus and, if not, whether it is at least as likely as not that a right and/or left knee disability has been permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the service-connected pes planus, the September 2015 examiner cited the December 2013 VA foot examination, which observed mild pes planus architecture of the feet.  Specifically, the diagnosis was 1st degree (mild) pes planus, bilateral.  Clinically, there was no swelling of the feet, callouses and/or marked deformity of the foot (pronation, adduction), bilateral.  Specifically, the weight-bearing line did not fall over or medical to the great toe therefore, there was no shift of weight medially and/or in-ward bowing of the Achilles tendon associated with hind foot valgus and/or lateral deviation of the heel, bilateral.  Furthermore, there was no marked inward displacement and/or severe spasm of the Achilles tendon on manipulation.  Last, current medical, podiatric lack objective medically-based, clinical evidence from randomized studies to support a nexus between mild pes planus foot architecture and severe osteoarthritic changes of the patellofemoral compartment with posterior and anterior spurring of the patella.  Therefore, it is less likely than not that the Veteran's right and/or left knee disability was caused by the Veteran's service connected pes planus, to include gait disturbance attributable and/or permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the service connected pes planus because current medical, podiatric lack objective medically-based, clinical evidence from randomized studies to support a nexus between mild pes planus foot architecture and severe osteoarthritic changes of the patellofemoral compartment with posterior and anterior spurring of the patella.  For these reasons, no attempt to quantify the degree of aggravation beyond the baseline level of knee disabilities was warranted.  

In addressing the question whether it is at least as likely as not that the Veteran's left ankle disability was caused by the service-connected pes planus, to include any gait disturbance attributable to the pes planus and, if not, whether it is at least as likely as not that a left ankle disability has been permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the service-connected pes planus, the September 2015 examiner cited the December 2013      VA foot examination, which observed mild pes planus architecture of the feet.  Specifically, the diagnosis was 1st degree (mild) pes planus, bilateral.  Clinically, there was no swelling of the feet, callouses and/or marked deformity of the foot (pronation, adduction), bilateral.  Specifically, the weight-bearing line did not fall over or medical to the great toe therefore, there was no shift of weight medially and/or in-ward bowing of the Achilles tendon associated with hind foot valgus and/or lateral deviation of the heel, bilateral.  Furthermore, there was no marked inward displacement and/or severe spasm of the Achilles tendon on manipulation.  Additionally, the December 2013 foot radiographs observed mild ankle joint changes consistent with a normal aging process.  Specifically, the radiographic report stated that there were mild degenerative changes of the ankle joint with evidence of pes planus deformity or acute bone abnormality.  The report impression was degenerative changes as described similar compared to prior; no acute bony abnormality; no evidence of pes planus deformity.  Last, current medical, podiatric lack objective medically-based, clinical evidence from randomized studies to support a nexus between mild pes planus foot architecture and mild ankle joint degenerative changes.  Therefore, it is less likely than not that the Veteran's left ankle condition was caused by the Veteran's service connected pes planus, to include gait disturbance attributable and/or permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the service connected pes planus because current medical, podiatric lack objective medically-based, clinical evidence from randomized studies to support a nexus between mild pes planus foot architecture and mild ankle joint changes.  For these reasons, no  attempt to quantify the degree of aggravation beyond the baseline level of left    ankle disability was warranted.

The Board sought an expert medical opinion on the claim for service connection   for traumatic arthritis of the right talonavicular joint in February 2016.  It noted  that several VA examinations and medical opinions had been obtained and that   the opinions were conflicting and/or provided an insufficient rationale for the conclusion reached.  The expert was first asked whether the Veteran suffered    from a right foot/ankle disability that clearly exist prior to service, with specific instruction to address the reports that the Veteran fell from a tree and injured his right foot prior to service; the normal July 15, 1977, x-ray; and the May 22, 1978, x-ray showing "some roughening of the ant. sup aspect of the talus, as well as the superior aspect of the navicular...probably post-traumatic in origin."  The expert answered in the affirmative, basing the determination on the Veteran's subjective statement that he sustained a minor injury to his right foot when he fell from a high distance when he was younger and the abnormality at the dorsal aspect of the talonavicular joint noted in the July 1977 and May 1978 radiographic reports, which was most probably posttraumatic in origin.  

In addressing whether the pre-existing right foot/ankle disability underwent permanent worsening during service (as opposed to a temporary exacerbation         of symptoms), the expert determined that it is very unlikely that there was any permanent worsening of the Veteran's presumed pre-existing pathology.  This determination was based radiographs dated in July 1977, May 1978, and December 2013, and the examiner explained that the only abnormality seen on the 2013 radiographs did not appear to differ from those reported on the 1977 radiographs, despite a 30 year interval.  The expert also noted that when comparing the 2013 radiographs to those taken in 2010, the radiologist reported no difference.  These were cited in support of the expert's clinical knowledge, which would not predict any permanent disability from the original abnormality and certainly would not predict any permanent worsening by less than 15 months of military service.  

In addressing whether it is at least as likely as not that the Veteran's right ankle disability has been permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the service-connected pes planus, the expert answered in the negative, noting that there would be no medical nexus between the two and that the rationale provided above would also make this very unlikely.  The expert also stated that radiographically, the Veteran had absolutely no evidence of pes planus.  This opinion, which is supported by detailed rationale that is based on in-service and post-service medical evidence specific to this Veteran, is afforded high probative value.  Id.  

The preponderance of the evidence is against a finding that service connection for pain in the muscles of the left leg is warranted on a direct basis.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Without evidence of a current diagnosis related to the claimed pain in the muscles of the left leg, service connection is not warranted.  See 38 C.F.R. § 3.303.  As     the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

The preponderance of the evidence is also against a finding that service connection for traumatic arthritis of the right talonavicular joint on a direct basis is warranted.  While the Board acknowledges the Veteran's assertion that he should be presumed sound at entry into service since a February 1977 report of medical history indicates that he reported being in perfect physical shape, see November 2016 VA Form     21-4138, the Board finds that the presumption of soundness has been rebutted in this case.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304 (b)(1) (2016); see also See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012); Wagner, 370 F.3d at 1096.  

The Board acknowledges the statements submitted by the Veteran's sister and mother, as well as Veteran's assertions, that he did not injure his right foot or ankle when he fell from a tree as a child prior to service.  While the Veteran and his sister and mother are competent to attest to what they observed, the Board does not find their assertions to be credible.  This is so because on two occasions during service, the Veteran himself reported falling from a tree and injuring his right foot, namely during the April 11, 1978, orthopedic consult and during the May 1978 Medical Board.  The Board attaches greater probative weight to the statements he made during service than to the statements made since initiating a claim for VA compensation benefits for traumatic arthritis of the right talonavicular joint,     which are in direct conflict with the Veteran's in-service statements.  See    Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in              the outcome of a proceeding may affect the credibility of testimony).

In addition to the Veteran's unreliable statements that he did not injure his right foot/ankle prior to service, a July 1977 x-ray of the right ankle, which was taken approximately four months after the Veteran entered service, noted "mild T-N lip R&L," which has been interpreted as mild talonavicular lipping right and left; the May 1978 right foot x-ray, which was taken approximately 14 months after the Veteran entered service, showed some roughening of the anterior superior aspect   of the talus, as well as the superior aspect of the navicular, that was probably post-traumatic in origin.  Given that the Veteran did not report sustaining any trauma      to his right foot/ankle during service at the time he was treated for complaints involving his right ankle, and x-rays taken approximately four and 14 months after his entry into service showed abnormalities, the post-traumatic changes noted on   x-ray must have been caused by an event that preceded service.  This finding is bolstered by the Veteran's report that he injured his right foot/ankle prior to service, as discussed in the preceding paragraph, and the May 1978 Medical Board, which concluded that the diagnosed traumatic arthritis of the right talonavicular joint existed prior to the Veteran's entry into service.  Moreover, it is bolstered by the opinions provided in September 2015 and February 2016, namely that the Veteran had a right foot/ankle disability that clearly exist prior to service.  These opinions are afforded high probative value because they are based on the evidence of record specific to this Veteran, specifically his in-service reports of sustaining trauma, even though minor, to his right foot/ankle prior to service and the July 1977 and May 1978 x-ray reports, which both showed abnormalities in the area in question.  

It is for these reasons that the Board has determined there is clear and unmistakable evidence the Veteran's traumatic arthritis of the right talonavicular joint pre-existed his March 1977 entry into active duty service.  The next question is whether there is clear and unmistakable evidence that the pre-existing traumatic arthritis of the right talonavicular joint was not aggravated by the Veteran's military service.  

The record demonstrates that the Veteran's pre-existing traumatic arthritis of the right talonavicular joint underwent a temporary increase in severity during service, as is evident in the fact that he sought treatment between July 1977 and April 1978 related to complaints involving his right foot/ankle before undergoing a Medical Board in May 1978.  The evidence clearly and unmistakably shows, however, that the traumatic arthritis of the right talonavicular joint which pre-existed service was not aggravated by the Veteran's military service.  This determination is based on the July 1977 and May 1978 x-ray reports, both of which showed abnormality in the talus and navicular areas; the probative September 2015 independent medical opinion, which determined that the pre-existing right foot/ankle condition could not have been aggravated by service due to the Veteran's immediate inability to train for the Marine Corps beginning in July 1977; and the probative February 2016 expert opinion, which determined that it is very unlikely that there was any permanent worsening of the Veteran's pre-existing pathology because the only abnormality seen on December 2013 radiographs did not appear to differ from   those reported on the 1977 radiographs, despite a 30 year interval.  

Based on the evidence as a whole, the Board finds that the Veteran's traumatic arthritis of the right talonavicular joint clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by his military service.  As such, the presumption of soundness is rebutted and the claim for service connection on a direct basis is denied.

The preponderance of the evidence is also against a finding that service connection for a left ankle disorder is warranted on a direct basis.  While the Board acknowledges the in-service complaints made by the Veteran in reference to his left ankle, the only probative opinions of record, namely those provided in February 2011, March 2014 and September 2015, establish that the current left ankle disorder is unrelated to the in-service complaints and is more consistent with the aging process.  In the absence of evidence establishing a nexus, or link, between the current left ankle disorder and the in-service complaints involving the left ankle, service connection on a direct basis is not warranted and the claim must be denied.  

The preponderance of the evidence is also against a finding that service connection for a right and left knee disorder is warranted on a direct basis.  While the Board acknowledges the in-service complaints made by the Veteran in reference to his bilateral knee, the only probative opinions of record, namely those provided in February 2011 and March 2014, establish that the current bilateral knee disorder    is unrelated to the in-service complaints and is more consistent with the aging process and developmental bilateral varus malalignment deformity.  In the absence of evidence establishing a nexus, or link, between the current bilateral knee disorder and the in-service complaints involving the knees, service connection on a direct basis is not warranted and the claims must be denied.  

The preponderance of the evidence is also against a finding that service connection for a low back disorder is warranted on a direct basis.  While the Board acknowledges the in-service complaints made by the Veteran in reference to his low back, the only probative opinion of record, namely that provided in September 2015, establishes that the current low back disorder is unrelated to the in-service complaints and is more consistent with a normal and natural aging process.  The September 2015 examiner specifically determined that the in-service complaints were related to an immediate discomfort with early basic training that limited the Veteran's ability to exercise and train at a level required by the Marine Corps; that that there was no objective evidence to support an in-service diagnosis; and that the Veteran did not claim his low back symptomatology began in service.  This is corroborated by the Veteran's post-service reports that his back pain began in approximately 1998.  See e.g., July 2003 record from Jenkins Community Hospital Physical Therapy Clinic.  In the absence of evidence establishing a nexus, or link, between the current low back disorder and      the in-service complaints involving the back, service connection on a direct basis is not warranted and the claim must be denied.  

Service connection is also not warranted for the left ankle, bilateral knee, and/or low back disorders on a presumptive basis, as there is no evidence the arthritis affecting these joints was manifested within one year of the Veteran's June 1978 discharge from active duty service.  Rather, left knee arthritis was first documented on imaging in 1997, low back arthritis was first documented on imaging in 2003, and arthritis affecting the right knee and left ankle was first documented on imaging in 2010.  For these reasons, the claim for service connection for the left ankle, bilateral knee, and low back disorders must also be denied on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Turning to the question of whether service connection for the bilateral ankle, bilateral knee, and/or low back disorders is warranted on a secondary basis, the Board first acknowledges that the July 2012 VA examiner provided an opinion    that the Veteran's chronic bilateral ankle, knee and low back pain conditions are most likely all are related to his pre-existing non-service connected right ankle traumatic arthritic condition.  As service connection for traumatic arthritis of the right talonavicular joint has been denied on a direct basis, service connection for  the left ankle, bilateral knee, and low back disorders as secondary to this condition is not warranted.  See 38 C.F.R. § 3.310.  

Secondly, the Board notes that there are no probative opinions establishing that the Veteran's service-connected pes planus either caused or aggravated his low back disorder.  In the absence of any such evidence, service connection for a low back disorder as secondary to the service-connected pes planus must be denied.  Id.  

In regards to whether service connection for the traumatic arthritis of the right talonavicular joint is warranted as secondary to the service-connected pes planus, the only probative opinions of record, namely those provided by the September 2015 examiner and the February 2016 examiner, are against the claim on a secondary basis.  The Board reiterates that the August 2014 opinion provided         by Jackson Foot and Ankle Clinic that the Veteran's right flatfoot has resulted in severe degenerative joint disease of the talonavicular joint, is not afforded any probative value because it did not consider the fact that the arthritis of the right talonavicular joint was present prior to the Veteran's June 1978 discharge from service.  In the absence of probative evidence that the traumatic arthritis of the right talonavicular joint was either caused or aggravated by the service-connected pes planus, service connection for traumatic arthritis of the right talonavicular joint on   a secondary basis must be denied.  Id.  

In regards to whether service connection for the left ankle disorder is warranted          as secondary to the service-connected pes planus, there are two probative opinions    of record, namely the opinion provided by the June 2015 examiner that it is more likely than not the left ankle was worsened because of the prolonged modified gait contributed by the presence of the pes planus; and the opinion provided by the September 2015 examiner that it is less likely than not that the Veteran's left        ankle condition was caused by the service-connected pes planus, to include gait disturbance, and/or permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the service-connected pes planus.  Although both are probative as they are supported by rationale, the rationale provided by the September 2015 VA examiner is afforded more weight, because the examiner cited  x-ray and objective evidence specific to this Veteran in conjunction with a discussion of medical literature showing no nexus between mild pes planus foot architecture   and mild ankle joint changes.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed.     Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  For these reasons, service connection for ta left ankle disorder on a secondary basis must be denied.  

In regards to whether service connection for a right or left knee disorder is warranted as secondary to the service-connected pes planus, the only probative opinion of record is that provided by the September 2015 examiner, who determined it is less likely than not that the Veteran's right and/or left knee disability was caused by the Veteran's service connected pes planus, to include  gait disturbance, and/or permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the service-connected pes planus.  In the absence of probative evidence that the right and/or left knee disorder was either caused or aggravated by the service-connected pes planus, service connection for   a right and left knee disorder on a secondary basis must be denied.  

While the Veteran and those individuals who have submitted statements on his behalf believe that the Veteran's current bilateral ankle, bilateral knee, and low   back disorders are related to service and/or service-connected disability, as lay people, they have not shown that they have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of bilateral ankle, bilateral knee, and low back disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, any lay opinion as to the diagnosis or etiology of the Veteran's bilateral ankle, bilateral knee, and low back disorders, to include whether secondary to a service-connected disability, is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability or to a service-connected disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the probative medical opinions discussed in detail above to be significantly more probative than the lay assertions of record.

In reaching the above conclusions, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for pain in the muscles of the left leg is denied.

Service connection for traumatic arthritis of the right talonavicular joint is denied.  

Service connection for a left ankle disorder is denied.  

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.  

Service connection for a low back disorder is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


